Citation Nr: 0000231	
Decision Date: 01/05/00    Archive Date: 01/11/00

DOCKET NO.  99-00 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

Entitlement to service connection for arteriosclerotic heart 
disease, bronchitis, and squamous cell carcinoma of the skin 
due to exposure to mustard gas.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1949 to 
March 1950, and from October 1950 to January 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
RO that denied claims of entitlement to service connection 
for arteriosclerotic heart disease, bronchitis, and squamous 
cell carcinoma of the skin as due to exposure to mustard gas.  
The veteran was notified of these denials by a letter in 
September 1998.  The veteran testified at a videoconference 
hearing before a member of the Board in August 1999.


FINDINGS OF FACT

1.  No competent medical evidence has been presented showing 
that arteriosclerotic heart disease began during military 
service or may otherwise be attributed to the veteran's 
military service, such as in-service mustard gas exposure; 
arteriosclerotic heart disease was not shown within a year of 
the veteran's separation from service.

2.  The veteran has testified as to in-service full body 
exposure to mustard gas.

3.  Current diagnoses include bronchitis and squamous cell 
carcinoma.


CONCLUSIONS OF LAW

1.  The claim of service connection for arteriosclerotic 
heart disease due to exposure to mustard gas is not well 
grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.316 (1999).

2.  The claims of service connection for bronchitis and 
squamous cell carcinoma of the skin due to exposure to 
mustard gas are well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.316 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Service connection is 
also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(1999); Allen v. Brown, 7 Vet. App. 439 (1995).  When disease 
is shown as chronic in service, or within a presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom, 
Epps v. West, 118 S. Ct. 2348 (1998).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet this burden merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) has held that competent evidence 
pertaining to each of three elements must be submitted in 
order to make a claim of service connection well grounded.  
There must be competent (medical) evidence of a current 
disability, competent (lay or medical) evidence of incurrence 
or aggravation of disease or injury in service, and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and the current disability.  This third element 
may be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1999); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d at 
1468.

For certain chronic diseases, such as arteriosclerosis and 
cardiovascular renal disease, service incurrence or 
aggravation will be presumed when the disability is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  However, 
this presumption is a rebuttable one.  Id.  

Certain specific provisions apply to a veteran claiming 
entitlement to service connection for chronic effects of 
exposure to mustard gas.  The provisions of 38 C.F.R. § 3.316 
provide that exposure to the specified vesicant agents during 
active military service under the circumstances described 
below together with the subsequent development of any of the 
indicated conditions is sufficient to establish service 
connection for that condition.  (1) Full-body exposure to 
nitrogen or sulfur mustard during active military service 
together with the subsequent development of chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
or the following cancers:  Nasopharyngeal; laryngeal; lung 
(except mesothelioma); or squamous cell carcinoma of the 
skin; (2) Full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma or chronic obstructive 
pulmonary disease; or (3) Full-body exposure to nitrogen 
mustard during active military service together with the 
subsequent development of acute nonlymphocytic leukemia.  
38 C.F.R. § 3.316(a) (1999).

Arteriosclerotic Heart Disease

Given the provisions of 38 C.F.R. § 3.316 as noted above, in 
claims involving exposure to mustard gas, a well grounded 
claim is established when the veteran has experienced:  (1) 
full-body exposure, (2) to a specified vesicant agent, (3) 
during active military service, and (4) has subsequently 
developed a specified condition as set forth under 38 C.F.R. 
§ 3.316.  See Pearlman v. West, 11 Vet. App. 443 (1998).  For 
purposes of submitting a well-grounded claim relating to 
exposure to mustard gas under 38 C.F.R. § 3.316, the Board 
must assume that the veteran's lay testimony of exposure is 
true.  Id.  See also King v. Brown, 5 Vet. App. 19 (1993).  

The veteran claims that his arteriosclerotic heart disease is 
due to exposure to mustard gas in service.  However, even 
assuming that the veteran was exposed to mustard gas during 
service as he has described, arteriosclerosis is not among 
the diseases listed in 38 C.F.R. § 3.316.  Therefore, there 
is no basis for concluding that the veteran's claim is well 
grounded by virtue of application of 38 C.F.R. § 3.316.  
Nevertheless, the Board notes that, even without application 
of the presumption set forth for claims of exposure to 
mustard gas, the veteran's claim must also be reviewed to 
determine whether service connection for arteriosclerotic 
heart disease may be established on a direct basis.  Combee 
v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

In this case, the Board finds that the veteran's claim of 
service connection for arteriosclerotic heart disease on a 
direct basis is also not well grounded.  The veteran's 
service medical records are negative for any complaints of, 
treatment for, or diagnosis of arteriosclerotic heart 
disease.  Post-service private treatment records show that, 
in July 1968, acute myocardial infarction due to 
arteriosclerotic cardiovascular disease was diagnosed.  In 
August 1968, arteriosclerotic cardiovascular disease was 
diagnosed.  In October 1985, arteriosclerotic heart disease 
was diagnosed.   However, these diagnoses were rendered many 
years after the veteran's separation from service.

As noted above, the veteran must present competent medical 
evidence of both currently disability and relationship 
between that disability and service.  Although private 
examiners found that the veteran had arteriosclerotic heart 
disease, the examiners did not relate such disability to 
service, including any exposure to mustard gas.  In short, no 
competent medical evidence has been presented to show that 
the veteran currently experiences any arteriosclerotic heart 
disease that is attributable to problems incurred in or 
aggravated by military service.  The Board has taken into 
consideration the veteran's written statements and testimony 
regarding his having problems with arteriosclerotic heart 
disease.  Although the veteran is competent to provide 
information regarding the symptoms he currently experiences 
and has experienced since military service, there is no 
indication that he is competent to comment upon etiology or 
time of onset.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); 
Espiritu, 2 Vet. App. at 494-95.  Consequently, absent the 
presentation of competent medical evidence showing a link 
between any post-service diagnosis and service, the veteran's 
claim may not be considered well grounded and must be denied.  
38 C.F.R. § 3.303.  Additionally, there is no basis in the 
evidence for finding that the veteran had arteriosclerosis or 
cardiovascular renal disease during the one-year presumptive 
period following his separation from service.  38 C.F.R. 
§§ 3.307, 3.309.

Bronchitis and Squamous Cell Carcinoma

Unlike the claim of service connection for arteriosclerotic 
heart disease, the Board finds that the veteran's claims of 
service connection for bronchitis and squamous cell carcinoma 
of the skin are well grounded.  

The Board notes that, in Pearlman v. West, 11 Vet. App. 443 
(1998), the Court addressed the application of 38 C.F.R. 
§ 3.316 in determining whether a claim is well grounded.  The 
Court indicated that, under 38 C.F.R. § 3.316, the initial 
burden of submitting a well-grounded claim was relaxed for 
veterans who subsequently developed conditions specified by 
the regulation, to the extent that the regulation did not 
require evidence of a medical nexus for those conditions, but 
rather a nexus was presumed if the other conditions required 
by the regulation were met.  Pearlman, 11 Vet. App. at 446.  
The Court specified that "the veteran is relieved of his 
burden of providing medical evidence of a nexus between the 
current disability and the in-service exposure.  Rather, 
service connection is granted if the appellant has 
experienced: (1) full body exposure, (2) to the specified 
vesicant agent, (3) during active military service, and (4) 
has subsequently developed the specified conditions," subject 
to the regulatory exceptions in 38 C.F.R. § 3.316(b).  Id.

The Board further notes that, in the Pearlman case, the late 
veteran had averred that he had participated in secret 
testing involving mustard gas exposure, and that he had 
subsequently developed respiratory disorders which were among 
the conditions specified within 38 C.F.R. § 3.316.  Although 
all efforts by VA to substantiate his claimed exposure had 
been unsuccessful, the Court held "that for the purpose of 
submitting a well-grounded claim relating to exposure to 
toxic gases under this regulation, the Board must assume that 
the lay testimony of exposure is true."  Id.  However, the 
Court further noted that "whether or not the veteran meets 
the requirements of this regulation, including whether or not 
the veteran was actually exposed to the specified vesicant 
agents, is a question of fact for the Board to determine 
after full development of the facts."  Pearlman, 11 Vet. App. 
at 447.

Applying the Court's holding in Pearlman to the case at hand, 
the Board notes that the veteran has been diagnosed with 
squamous cell carcinoma and bronchitis, which are among the 
disorders identified within 38 C.F.R. § 3.316.  The Board 
further notes that the veteran has provided his own testimony 
that he was exposed to mustard gas in service, specifically 
at Paris Island, South Carolina and at Camp Lejeune, North 
Carolina between March 2, 1949, and December 21, 1950.  
Although there is not yet any evidence in the record to 
corroborate the veteran's in-service mustard gas exposure, 
for purposes of determining whether his claim is well 
grounded, the veteran's evidentiary assertions must be 
presumed to be credible.  See King, 5 Vet. App. at 21; 
Pearlman, supra.  Accordingly, the Board finds that the 
veteran's claims regarding service connection for bronchitis 
and squamous cell carcinoma of the skin, claimed as due to 
mustard gas exposure are well grounded.


ORDER

Service connection for arteriosclerotic heart disease due to 
exposure to mustard gas is denied.

The claims of service connection for bronchitis and squamous 
cell carcinoma of the skin are well grounded; to this extent, 
the appeal is granted.


REMAND

Because the Board has concluded that the claims of service 
connection for bronchitis and squamous cell carcinoma of the 
skin are well grounded, VA has a duty to assist the appellant 
in the development of facts pertaining to his claims.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159; Epps, supra.

The Board notes that service medical records obtained from 
the National Personnel Records Center (NPRC) do not reflect 
exposure to mustard gas.  However, the evidence of record 
shows that the RO failed to comply fully with the steps 
outlined in the M21-1, Pt. III, Para. 5.18.  Accordingly, 
although the Board acknowledges that the RO did attempt to 
verify the veteran's claimed mustard gas exposure by 
contacting the NPRC, the Board finds that the RO should 
further attempt to verify the veteran's claimed exposure in 
accordance with instructions in M21-1.

In further support of the veteran's claims, the Board notes 
that the National Academy of Sciences has issued an extensive 
report that discusses the history of mustard gas testing and 
the locations of known gas testing facilities, as well as the 
scientific evidence reviewed in determining the presumptive 
disorders to be included within 38 C.F.R. § 3.316.  Veterans 
at Risk, The Health Effects of Mustard Gas and Lewisite 
(National Academy Press 1993); see also 59 Fed. Reg. 42,497 
(Aug. 18, 1994).  The Board notes that Veterans at Risk 
identifies all known gas testing facilities, and that Camp 
Lejeune, North Carolina is amongst those identified.  See 
Table 3-2, p. 32, Veterans at Risk, for a list of such 
facilities.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
provide information regarding any 
evidence of treatment for bronchitis or 
squamous cell carcinoma of the skin that 
has not already been made a part of the 
record, and should assist him in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. § 3.159 
(1999).  

2.  In order to attempt to verify the 
veteran's claimed mustard gas exposure, 
the RO should contact the veteran and 
request that he provide a statement that 
specifies, in as detailed a fashion as 
possible, the circumstances surrounding 
the claimed mustard gas exposure.  He 
should specify, to the extent possible, 
the location and date of his exposure, in 
addition to any other information which 
may be relevant, such as a detailed 
description of the nature of the 
exposure, and the identity of any other 
individual(s) who may have been present 
and who may be able to provide 
corroborating statements.

3.  The RO should ask NPRC to send any 
information regarding chemical testing 
experienced by the veteran, and copies 
of the veteran's complete service 
personnel and medical records, including 
treatment, and hospitalization records.  
In doing so, the RO should inform NPRC 
that the veteran seeks service 
connection for residuals of exposure to 
mustard gas, and should send NPRC all 
the information necessary for such a 
search, including pertinent information 
from the veteran's records as indicated 
by M21-1.  All materials obtained from 
NPRC should be associated with the file.  

4.  The RO should undertake additional 
development in accordance with the 
provisions of M21-1, Part III, para. 
5.18.  The RO should attach the 
following to any request for 
information:  a photocopy of the 
veteran's service discharge documents 
and service personnel records to verify 
his military assignments, a summary of 
the veteran's written statements 
discussing his claimed exposure to 
mustard gas, and a photocopy of the 
pertinent portions of the transcript of 
the veteran's August 1999 hearing, in 
which he testified about his exposure.  
Such information should be provided so 
that the service department may make a 
complete and informed investigation of 
the veteran's claim of exposure to 
mustard gas.

5.  Thereafter, the RO should take 
action on the veteran's claim of 
entitlement to service connection for 
bronchitis and squamous cell carcinoma 
of the skin due to mustard gas exposure.  
A medical examination should be 
conducted for an opinion as to the 
etiology of his claimed disorders, 
including a determination for bronchitis 
and squamous cell carcinoma as to the 
medical probabilities that either is 
attributable to military service, 
including in-service exposure to mustard 
gas.

6.  The RO should then review all the 
evidence and enter its determination 
with respect to the veteran's claims of 
mustard gas exposure pursuant to 
38 C.F.R. § 3.316.  If any benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.  The SSOC should contain, among 
other things, a summary of the evidence 
received since the statement of the case 
was issued in December 1998.  38 C.F.R. 
§ 19.31 (1999).  

After the veteran has been given an opportunity to respond to 
the SSOC, the claims folder should be returned to this Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to comply with governing adjudicative 
procedures and obtain clarifying evidence.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of the remanded issues.  The appellant 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



